Gilbert, J.
The Federal Land Bank of Columbia sued A. G. Braswell and Vannie L. Braswell, joint makers of a promissory note for $7000, and the Swainsboro National Farm Loan Association as indorser thereon. The petition alleged that the note was secured by deeds to lands owned jointly by the makers. Vannie L. Braswell alone answered, denying liability. She admitted execution of the note and deed, but denied that she had received any of "the money loaned by the bank for which the note and security deed were executed; and alleged that the debt was that of A. G. Braswell, her husband, and not hers, and that she was merely a surety for her husband and as such could not be held liable. She also alleged that her execution of the note and security deed was the result of a fraud perpetrated upon her by her husband and other named persons, to obtain “a conveyance of her property to raise money to pay her husband’s debt to one Ed Ellison, as administrator,” etc.; that by means of fraud on the part of such persons she had been induced to make and execute to *125her husband such deed conveying an interest in her separate property, all of which said property is included in the security deed made to said bank; “that plaintiff had notice of these facts, and could have, by the exercise of proper diligence, learned of such facts;” and that there was no order of the superior court authorizing the exchange of her property with her husband. She prayed that her deed to her husband, and her signature to the note and to the security deed be canceled; and that she be discharged without costs. The court sustained a general demurrer to the answer, and directed a verdict for the plaintiff. Vannie L. Braswell sued out a bill of exceptions, complaining of these two rulings.
No elaboration of the headnotes is necessary.

Judgment reversed.


All the Justices concur.